In a coram nobis proceeding, defendant appeals from an order of the County Court, Queens County, dated December 21, 1961, which denied, without a hearing, his application to vacate a judgment of said court, rendered March 2, 1959 after a jury trial, convicting him of grand larceny in the second degree, and imposing sentence. This court, on February 14, 1961, affirmed the judgment of conviction (12 A D 2d 962). Application for leave to appeal to the Court of Appeals was denied on March 17, 1961, and motion for reargument of such application was denied on November 30, 1961 (Fuld, J.). Order affirmed. No opinion. Beldock, P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.